/s/ Russell Brown
CHAPTER 13 TRUSTEE
3838 North Central Avenue, Suite 800
Phoenix, Arizona 85012-1965
Phone: 602.277.8996

                                             UNITED STATES BANKRUPTCY COURT
                                                   DISTRICT OF ARIZONA



 MICHAEL CHRISTOPHER KIDD and                                                        Chapter 13
 CHRISTIE LEE KIDD,
                                                                                     Case No. 2-17-bk-08811 DPC
 10905 WEST LANE AVENUE
                                                                                     TRUSTEE'S 2019 ANNUAL
 GLENDALE, AZ 85307
                                                                                     STATUS REPORT OF RECEIPTS
                                                                                     AND DISBURSEMENTS

                                                               Debtors.

     This is an annual status report of receipts (plan payments) for up to two years and all disbursements (payments) by the
Trustee to creditors. Debtors may view their case information through the National Data Center; sign up at www.ndc.org. If a
debtor or creditor has any question about the claims/debts paid by the Trustee, CONTACT YOUR ATTORNEY. If you have a
general question about the bankruptcy process, go to the Trustee's website at www.chapter13.info.

                  Dates                          Plan Payment Schedule                                 Tax Returns for 2018
  Petition Date: 7/31/2017                     Pmt Amt    Month #                  Month #   The Trustee has not received the 2018
  Plan Payment Start Date: 8/30/2017
                                                458.00       1           through    18       income tax returns. The Trustee is
  Plan Confirmed On: 1/22/2018
  Last Payment Received: 7/26/2019              300.00       19          through    60       making a request of the Debtor(s) for the
  Last Disbursement Date: 4/30/2019                                                          returns to be provided within 14 days or
                                                                                             the Trustee might file a motion to
                                                                                             dismiss the case.




          Case 2:17-bk-08811-DPC              Doc 46       Filed 08/28/19 Entered 08/28/19 14:15:18                         Desc
 Disbursement information (payments to creditors) is on Document
                                               Main     the next page.Page 1 of 3
                                       Plan Payments Received by Trustee or Payment Refunds
If a debtor has a question about a receipt not shown below, provide the Trustee                                  Plan payments are current.
with a copy of the front and back of the receipt (unless payment was made
through TFS). Plan payments can be made online through www.tfsbillpay.com.
                                                                                     The total amount of plan payments received: $10,735.00
                                                                                        The amount of trustee fee taken on receipts: $667.75
Covers receipts posted July 26, 2017, through July 25, 2019.                                        Amount of Undistributed Funds: $917.52
      Date           Ck #        Amount                 Date             Ck #     Amount                Date           Ck #       Amount
     7/26/19           TFS           75.00              7/19/19           TFS        75.00             7/12/19          TFS           75.00
      7/8/19           TFS           75.00              6/28/19           TFS        75.00             6/21/19          TFS           75.00
     6/14/19           TFS           75.00               6/7/19           TFS        75.00              6/3/19          TFS           75.00
     5/24/19           TFS           75.00              5/17/19           TFS        75.00             5/10/19          TFS           75.00
      5/3/19           TFS           75.00              4/26/19           TFS        75.00             4/19/19          TFS           75.00
     4/12/19           TFS           75.00               4/5/19           TFS        75.00             3/29/19          TFS           75.00
     3/22/19           TFS           75.00              3/15/19           TFS        75.00              3/8/19          TFS           75.00
     2/25/19           TFS          114.50              2/15/19           TFS       114.50              2/8/19          TFS          114.50
      2/1/19           TFS          114.50              1/28/19           TFS       114.50             1/18/19          TFS          114.50
     1/11/19           TFS          114.50               1/7/19           TFS       114.50            12/31/18          TFS          114.50
    12/21/18           TFS          114.50             12/14/18           TFS       114.50             12/7/18          TFS          114.50
    11/30/18           TFS          114.50             11/26/18           TFS       114.50            11/19/18          TFS          114.50
     11/9/18           TFS          114.50              11/2/18           TFS       114.50            10/26/18          TFS          114.50
    10/19/18           TFS          114.50             10/15/18           TFS       114.50             10/5/18          TFS          114.50
     9/28/18           TFS          114.50              9/21/18           TFS       114.50             9/14/18          TFS          114.50
     9/10/18           TFS          114.50              8/31/18           TFS       114.50             8/24/18          TFS          114.50
     8/17/18           TFS          114.50              8/10/18           TFS       114.50              8/3/18          TFS          114.50
     7/27/18           TFS          114.50              7/20/18           TFS       114.50             7/13/18          TFS          114.50
      7/9/18           TFS          114.50              6/29/18           TFS       114.50             6/22/18          TFS          114.50
     6/15/18           TFS          114.50               6/8/18           TFS       114.50              6/4/18          TFS          114.50
     5/25/18           TFS          114.50              5/18/18           TFS       114.50             5/11/18          TFS          114.50
      5/4/18           TFS          114.50              4/27/18           TFS       114.50             4/20/18          TFS          114.50
     4/13/18           TFS          114.50               4/6/18           TFS       114.50             3/30/18          TFS          114.50
     3/23/18           TFS          114.50              3/16/18           TFS       114.50              3/9/18          TFS          114.50
      3/2/18           TFS          114.50              2/26/18           TFS       114.50             2/16/18          TFS          114.50
      2/9/18           TFS          114.50               2/2/18           TFS       114.50             1/26/18          TFS          114.50
     1/22/18           TFS          114.50              1/12/18           TFS       114.50              1/8/18          TFS          114.50
      1/2/18           TFS          114.50             12/22/17           TFS       114.50            12/15/17          TFS          114.50
     12/8/17           TFS          114.50              12/1/17           TFS       114.50            11/27/17          TFS          114.50
    11/17/17           TFS          114.50             11/10/17           TFS       114.50             11/3/17          TFS          114.50
    10/27/17           TFS          114.50             10/20/17           TFS       114.50            10/16/17          TFS          114.50
    10/10/17           TFS          458.00               9/8/17           TFS       458.00




      Case 2:17-bk-08811-DPC                    Doc 46 Filed 08/28/19 Entered 08/28/19 14:15:18                               Desc
                                                 Main Document    Page 2 of 3
                                                Disbursements to Administrative Expenses / Claimants / Creditors
          The Plan was confirmed on 1/22/2018. The Trustee's last disbursement was on 4/30/2019 and the amount paid out to date is $9,817.48. The
          amount of Trustee's percentage fee paid is $667.75.


                                                     Trustee                                                                                             Principal
Pmt Seq




                                                                   Last
                                                     or Court                Claim   Claim      Debt       Principal    Interest   Interest    Total     Balance
                                                                   Pmt
           Creditor Name                             Claim #       Date      Class   Type(s)   Amount        Paid         Rate       Paid      Paid      of Claim

 13
           DAVIS MILES MCGUIRE GARDNER                             8/29/18     L                6,500.00     4,955.41                  0.00   4,955.41     1,544.59

 24
           NEVADA WEST FINANCIAL                         002       4/30/19     S        V       4,959.16     1,730.07      4.25      360.02   2,090.09     3,229.09
           BAXTER CREDIT UNION                           018       4/30/19     S        V       5,000.00     1,741.05      4.25      363.18   2,104.23     3,258.95

 33
           REGIONAL ACCEPTANCE CORP.                     001                   U                6,511.40         0.00                  0.00       0.00     6,511.40
           CAPITAL ONE BANK USA                          003                   U                2,915.87         0.00                  0.00       0.00     2,915.87
           PORTFOLIO RECOVERY ASSOCIATES LLC             004                   U                2,628.77         0.00                  0.00       0.00     2,628.77
           (PRA)
           PORTFOLIO RECOVERY ASSOCIATES LLC             005                   U                1,217.88         0.00                  0.00       0.00     1,217.88
           (PRA)
           PORTFOLIO RECOVERY ASSOCIATES LLC             006                   U                 685.52          0.00                  0.00       0.00      685.52
           (PRA)
           PORTFOLIO RECOVERY ASSOCIATES LLC             007                   U                 463.21          0.00                  0.00       0.00      463.21
           (PRA)
           NAVIENT SOLUTIONS, INC                        008                   U        S       2,758.22         0.00                  0.00       0.00     2,758.22
           RESURGENT CAPITAL SERVICES                    009                   U                2,603.00         0.00                  0.00       0.00     2,603.00
           MIDLAND CREDIT MANAGEMENT                     010                   U                1,502.80         0.00                  0.00       0.00     1,502.80
           MIDLAND CREDIT MANAGEMENT                     011                   U                 540.71          0.00                  0.00       0.00      540.71
           MIDLAND CREDIT MANAGEMENT                     012                   U                 776.64          0.00                  0.00       0.00      776.64
           MIDLAND CREDIT MANAGEMENT                     013                   U                1,693.21         0.00                  0.00       0.00     1,693.21
           BECKET & LEE LLP                              014                   U                 727.61          0.00                  0.00       0.00      727.61
           BECKET & LEE LLP                              015                   U                 508.73          0.00                  0.00       0.00      508.73
           QUANTUM3 GROUP LLC                            016                   U                 724.27          0.00                  0.00       0.00      724.27
           EMERGENCY GROUP OF ARIZONA PC                 017                   U                 254.45          0.00                  0.00       0.00      254.45

 34          Trustee anticipates no payment or no further payment on these debts:
           BAXTER CREDIT UNION                           018 #                 U                6,363.38         0.00                  0.00       0.00     6,363.38


           Explanation of codes:
            (1) A payment sequence of 34 or greater means the Trustee will not make, or make no more, payments to the creditor.
            (2) "#" refers to a claim that the Court has disallowed.
            (3) Class codes: "C" = continuing payment;"L" = legal/administrative expense; "P" = priority; "S" = secured; "U" = unsecured
            (4) Claim Type: "A" = arrears; "E" = expense claim; "F" = 3002.1 expense; "M" = mortgage; "P" = personal property;
                "R" = residence; "V" = vehicle


           In re KIDD                                                Case No. 2-17-bk-08811-DPC                                                          Page 2

          If the Trustee has an email address for the Debtors, then the Trustee sent the Annual Report by email. Else the Trustee sent
          a paper copy to the address appearing in the caption and to a separate mailing address for the joint debtor, if the Trustee has
          that information.




                      Case 2:17-bk-08811-DPC                         Doc 46 Filed 08/28/19 Entered 08/28/19 14:15:18                              Desc
                                                                      Main Document    Page 3 of 3
